Title: To Alexander Hamilton from James Taylor and Abishai Thomas, 14 November 1791
From: Taylor, James,Thomas, Abishai
To: Hamilton, Alexander



Office of the Agents of No. Carolina [Philadelphia]November 14th 1791
Sir

This Afternoon we were honor’d with yours of the 3rd instant, in which you request to be informed, “Whether the State of North Carolina has ever issued its own Certificates in lieu of those of the United States,” together with our “opinion of the real state of the thing.” In answer to the first after giving the most ample investigation to the subject which the means in our power would admit, we inform you that there is no public act, record, or document in our possession or within the knowledge of either of us which can induce us to believe that that State hath ever issued any Certificates of that description, and we may add that if such a transaction had ever taken place in that State, we conceive that we could not be unacquainted with it. Our “opinion of the real state of the thing” being founded on the result of our enquiries on the subject of the information solicited, we consider the foregoing as fully to include that opinion as any thing we could add on the occasion.
We have the honor to be with the utmost consideration   Sir   Your very obt Servts.
